IN THE SUPREME COURT OF THE STATE OF NEVADA


                PRO PETROLEUM, LLC; RIP GRIFFIN                         No. 83536
                TRUCK SERVICE CENTER, INC.; AND
                DAVID YAZZIE, JR.,
                           Petitioners,
                              vs.                                             FILED
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                                 FEB 1 1 2022
                IN AND FOR THE COUNTY OF                                    ELIZABETH A. BROWN
                                                                          CLERK OF SUPREME COURT
                CLARK; AND THE HONORABLE                                 BY
                SUSAN JOHNSON, DISTRICT JUDGE,                                 DEP • CLERK

                           Respondents,
                              and
                DAKOTA JAMES LARSEN,
                           Real Party in Interest.


                                     ORDER DISMISSING PETITION

                            This original writ petition challenges a district court order
                compelling a physical examination of real party in interest under NRCP 35
                and NRS 52.380. Eighth Judicial District Court, Clark County; Susan
                Johnson, Judge.
                            Petitioners assert• in their petition that, to the extent the
                district court allowed recording of the examination and an observer under
                NRS 52.380, the order should be stricken, as NRS 52.380 unconstitutionally
                conflicts with NRCP 35. Real party in inteiest moves to dismiss the petition
                as moot. In particular, real party in interest notes that: (1) the examination
                with the conditions to which petitioners objected has occurred, such that no
                effective relief remains that this court can grant; and (2) the conflict
                asserted between NRS 52.380 and NRCP 35 has been resolved by Lyft, Inc.,
                v. Eighth Judicial Dist. Court, 137 Nev. Adv. Op. 86, 501 P.3d 994 (2021).
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                    og?-044 (pay
                            "[T]he duty of every judicial tribunal is to decide actual
                controversies by a judgment which can be carried into effect, and not to give
                opinions upon moot questions or abstract propositions, or to declare
                principles of law which cannot affect the matter in issue before it." Univ.
                and Cmty. Coll. Sys. of Nev. v. Nevadans for Sound Gov't, 120 Nev. 712, 720,
                100 P.3d 179, 186 (2004) (quoting NCAA v. Univ. of Nev., 97 Nev. 56, 57,
                624 P.2d 10, 10 (1981). As a result, this court has long recognized that cases
                which present live controversies at their inception may be rendered moot by
                subsequent events. Id.
                            Having reviewed the papers presented in the petition and the
                motion to dismiss, we conclude the matter is moot and not the proper subject
                for a writ of mandamus.     See Walker v. Second Judicial Dist. Court, 136
                Nev. Adv. Op. 80, 476 P.3d 1194, 1198-99 (2020). Accordingly, the motion
                to dismiss is granted and this court
                            ORDERS this petition DISMISSED.




                                                           ift ie A )   , J.
                                         Silver


                                          , J.                             Piaeu      , J.
                Cadish                                        Pickering




                cc:   Hon. Susan Johnson, District Judge
                      Grant & Associates
                      Claggett & Sykes Law Firm
SUPREME COURT         Eighth District Court Clerk
        OF
     NEVADA


(0) I907A
                                                       2